By the Court,

Bailey, J.
In this case, money, deposited in the hands of a third person — the defendant in error — by two persons *114making a Tbet on the result, of an election then pending for governor of this state, was, Before the election was decided, demanded By one of the depositors — the plaintiff in error — and refused to Be paid over.
As we have'held in the cognate case of Reynolds v. McKinney, the money in the hands of a stakeholder, Betting on elections Being prohibited By statute, must Be deemed a mere naked deposit, liaBle to Be reclaimed and recovered By each depositor, on demand. The illegal contract of wager Being a nullity, the plaintiff in error had a right to recover Back his money, on demand, at any time Before it had Been actually paid into the hands of the winning party. After it had Been paid over, the parties Being equally in fault, the law will not assist either. • uIn pari delicto pffti^fs est conditio passideniis.”
The judgment of the court Below is reversed.
All’ the justices concurring.